UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              2/27/2020
 Denys Nikonov,

                                   Plaintiff,
                                                             1:19-cv-07128 (SDA)
                       -against-
                                                             ORDER
 Flirt NY, Inc., et al.,

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

        No later than Monday, March 2, 2020, the parties shall submit a joint letter regarding the

status of settlement in light of the mediation conference that was held on February 26, 2020.

SO ORDERED.

DATED:       New York, New York
             February 27, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
